IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42002

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 648
                                                 )
       Plaintiff-Respondent,                     )     Filed: August 6, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
BARRY WAYNE PATE,                                )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Molly J. Huskey, District Judge.

       Judgment of conviction and consecutive unified sentences of ten years, with a
       minimum period of confinement of five years, for one count of lewd conduct with
       a minor under sixteen, and ten years, with a minimum period of confinement of
       four years, for one count of sexual abuse of a child under sixteen, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Erik R. Lehtinen, Chief,
       Appellate Unit, Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Barry Wayne Pate pled guilty to one count of lewd conduct with a minor under sixteen,
Idaho Code § 18-1508, and one count of sexual abuse of a child under sixteen, I.C. § 18-1506.
The district court sentenced Pate to consecutive unified sentences of ten years with five years
determinate on the lewd conduct charge, and ten years with four years determinate on the sexual
abuse of a child charge. Pate appeals asserting that the district court abused its discretion by
imposing excessive sentences.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and

                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Pate’s judgment of conviction and sentences are affirmed.




                                                   2